Examiner Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halfteret al (CIBA GEIGY) ‘4302 teach (Figure 1) a dilution (“rinses the sample completely”, line 4 from last, p. 4) device for “organic” (line 8, p. 5), including: syringe body 1,2 including diluent chamber 5 at front end of the body, and piston tube 2 the extends to a rear end (i.e. adjacent rod 8) of the body 1,2 which tube leads to the dilution chamber; piston 4 that slides in the tube 2 and forming a seal and which has a metering groove 4a; and which has a biological inlet (note arrow in pipeline 1) that delivers “organic” (line 8, p. 5) material to the groove (note dashed line, Figure 1).  However, the piston does not extend “into the diluent chamber” (line 4, Applicant’s claim 1); does not suggest the last 9 lines of claim 12; and does not teach the particular piston of lines 9-10 of claim 14. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861